                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

RDU AUTO, INC.,                                    )
                                                   )
                             Plaintiff,            )
                                                   )      DEFAULT JUDGMENT IN A
                                                   )      CIVIL CASE
v.                                                 )      CASE NO. 5:18-cv-273-D
                                                   )
RDU AUTO BROKERS LLC,                              )
                                                   )
                             Defendant.            )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff is AWARDED $6,359.51 in
attorney's fees and costs. Defendant is ENJOINED from using RDU AUTO BROKERS mark in
connection with its business. Defendant also is ORDERED to redesign the logo on its business
sign.




This Judgment Filed and Entered on January 28, 2019, and Copies To:
Anna Berney Miller                                 (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 28, 2019                                   (By) /s/ Nicole Sellers
                                                    Deputy Clerk
